Citation Nr: 1101168	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for scar, status 
post right calf burn.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1980 to April 1990, 
and from May 2003 to May 2004, in addition to service in the 
National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for a scar, right 
calf burn and assigned a noncompensable (0 percent) initial 
evaluation.  The Veteran appealed and perfected her appeal only 
with regard to the evaluation of the right calf scar.  


FINDING OF FACT

The Veteran's service-connected right calf scar has not for any 
period been deep, caused limited motion or limitation of right 
leg function, measured 144 square inches (929 sq. cm.) or 
greater, been unstable, or been painful on examination.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a scar, 
status post right calf burn have not been met for any period.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant, and what 
part VA will attempt to obtain for the claimant.    

The Veteran was provided VCAA notice in November 2005 prior to 
the initial adjudication of his service connection claim in an 
October 2006 rating decision.  The VCAA letter indicated the 
types of evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain both her private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in June 2006 
pertaining to the downstream disability rating and effective date 
elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Moreover, service connection for scar, status post right calf 
burn has been established and an initial rating for the 
disability has been assigned.  Thus, the Veteran has been awarded 
the benefit sought (service connection), and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-
491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required 
as to this matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  Under these 
circumstances, VA fulfilled its obligation to advise and assist 
the Veteran throughout the remainder of the administrative 
appeals process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

The Veteran was afforded VA skin examinations in August 2006 and 
December 2007.  The Board otherwise concludes that all relevant 
evidence necessary to decide the issue on appeal have been 
identified and obtained, to the extent possible.  The evidence of 
record includes service treatment records, both active service 
and Guard, VA medical records, VA examination reports, and 
statements from the Veteran.  The Veteran has not indicated that 
she has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has not 
been obtained.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103.

Initial Rating for a Scar

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The United States Court of Appeals for Veterans Claims (Court) 
has held that an appeal from an initial rating is a separate and 
distinct claim from a claim for an increased rating.  See 
Fenderson v. West, 12 Vet App 119 (1999).  When assigning an 
initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the present level of disability is of primary 
importance, is not applicable.  Therefore, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

The Veteran's service connected scar, status post right calf burn 
has been initially rated as noncompensably (0 percent) disabling 
since October 31, 2005, under Diagnostic Code 7802.   

The applicable rating criteria for skin disorders, to include 
scars, are found at 
38 C.F.R. § 4.118.  During the pendency of this appeal for a 
higher initial rating, the criteria for evaluation of scars were 
amended as of October 23, 2008.  However, the revisions are 
applicable to applications for benefits received by VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008).  In the present case, the Veteran's application for 
service connection was received in October 2005, before the 
October 2008 effective date of the amendment.  In such 
circumstances, only the previous criteria applies as discussed 
above in the Federal Register as the Veteran has not requested 
review under the new criteria.

Diagnostic Code 7800 rates scars of the head, face, or neck based 
upon disfigurement, and does not apply in this case as the 
service-connected scar is located on the Veteran's right lower 
extremity, specifically on the right calf.  

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides 
that a deep scar is one associated with underlying soft tissue 
damage.

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides a 10 percent evaluation for scars 
that are superficial and painful on examination.  (emphasis 
added)  Note (1) to Diagnostic Code 7804 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.

Based on the June 2006 and December 2007 VA examinations, as well 
as upon the June 2007 VA dermatology consultation and the 
Veteran's statements, the Board finds that a compensable 
evaluation was not warranted at any time during the appeal period 
as the Veteran's scar, status post right calf burn, has not been 
deep, has not caused limited motion or limitation of leg 
function, has not measured 144 square inches (929 sq. cm.) or 
greater, has not been unstable, and has not been painful on 
examination.  

In addition, there is no other diagnostic code which would have 
provided a compensable rating for the Veteran's right calf scar.  
Schafrath v. Derwinski, 1 Vet. App. at 592-593.  As the Veteran's 
scar has been described as 15 centimeters in length and 
approximately 10 cm at its widest point, as well as 14 cm by 7 cm 
(see service treatment record August 2003 and VA examination 
December 2007) and not deep, but rather superficial, and a deep 
scar with an area exceeding six inches is required for a 10 
percent rating under DC 7801, a compensable rating under that 
code is not available.  A compensable rating under DC 7802 is not 
warranted, as the Veteran's scar does not have an area of 144 
inches or more.  A rating under DC 7803 is not warranted, as the 
Veteran's scar is not unstable.  

If a scar is shown to be painful on examination, a 10 percent 
rating under DC 7804 is warranted.  No examination of record 
found the scar to be painful on examination.  Indeed, an August 
2003 in-service evaluation noted the burn was non-tender, and the 
August 2006 and December 2007 VA examiners both noted that the 
Veteran's scars were not painful on examination.  While the 
Veteran reported the scar "tingled" and that she felt a dull 
achey sensation when it was cold, the Veteran has not reported 
pain in the scar.  See May 2007 statement.

DC 7805 provides that other scars are rated on limitation of 
function of the affected part.  However, none of the examiners 
found that there was any limitation of motion due to the 
Veteran's scar.  

The Board acknowledges that the Veteran reported to the June 2006 
VA examiner that as a result of the dull ache in cold weather and 
occasional tightness in the calf, she was intolerant of running 
and walking because of pain and weakness of the calf muscle.  
However the Board observes that in May 2006 the RO granted 
service connection for right foot plantar fasciitis and the June 
2006 VA examiner found full range of motion in both the right 
knee and ankle.  As well, when her burn occurred in August 2003, 
the Veteran was released to full duty, after being allowed for 2 
weeks to exercise at her own pace, and there was no permanent 
profile of record.  The June 2007 dermatology consultation noted 
the Veteran's only complaints were a change in sensation in the 
area of the scar and discoloration.  The December 2007 VA 
examiner reported her only symptoms as the tingley sensation and 
the dull ache in the cold with some tightness.  The Board finds 
that there is no limitation of motion due to the scar.  

Thus, the evidence of record since the filing of the Veteran's 
claim for service connection for the right calf scar has 
consistently demonstrated a noncompensable level of disability.  
The Board consequently finds that, at no time during the initial 
rating appeal has the evidence supported an assignment of a 
compensable rating.

For these reasons, the Board finds that the weight of the 
evidence is against a finding that the criteria for a compensable 
rating for scar, status post right calf burn, have been met for 
any period.  The Board has considered the doctrine of affording 
the Veteran the benefit of the doubt; however, as the 
preponderance of the evidence is against a higher (compensable) 
initial rating for the entire rating period on appeal, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue on 
that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board considered whether referral for an extraschedular 
rating is warranted, but finds that there is no basis for 
referral for consideration of an extra-schedular rating in this 
case.  38 C.F.R. § 3.321(b)(1).  If the evidence raises the 
question of entitlement to an extraschedular rating, the 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate; therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of a claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Only if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, so is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Thun, 22 
Vet. App at 115-16.

In this Veteran's case, the complaints or findings associated 
with the service-connected disability include a dull ache, a 
tingly sensation, and discoloration of the burn scar.  The 
Veteran has not alleged any impairment affecting her ability to 
work.  The schedular rating criteria specifically contemplate 
ratings based on the location of the scar and the lack of pain on 
examination.  In addition, the schedular rating criteria 
contemplates ratings for superficial scarring, including with 
ratings based on findings that the scar is tender or painful, or 
unstable, and ratings based on the area affected.  For these 
reasons, the Board finds that the schedular rating criteria in 
this case is adequate to rate the Veteran's scar, status post 
right calf burn.  In the absence of evidence that the schedular 
rating criteria is inadequate to rate the Veteran's disability, 
the Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for scar, status post right calf burn, 
is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


